DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang(CN201337164) in view of Berger(US2427832).

[claim 9] as detailed above, it would have been obvious to one of ordinary skill in the art as of the effective filing date to use the primary and secondary adapters in place of either one pair, or all of the primary and secondary connectors of Wang for the reasons stated above. 

Claims 2-7,10,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Berger as applied to claim 1 above, and further in view of You(CN204232694).
[claim 2-7,10]Wang in view of Berger teach a system for a tool-free dismountable armchair as detailed above. Neither Wang nor Berger teach the use of a first subset of the plurality of primary connectors comprising a plurality of buckles, wherein a buckle further comprises a buckle latch connector to a buckle stand, and a first subset of the plurality of secondary connectors comprising a plurality of hooks, wherein a hook further comprises a trapezoidal connector made of an incurved plate, configured to receive the latch of one of the plurality of buckles. You teaches a similar system for tool-free dismountable furniture, which utilizes a paired primary and secondary connector(19), wherein the primary connector comprises a buckle(right side of 19 in figure 2) with a buckle latch(192) connected to a buckle stand(attaching 192 to article 10, shown with a portion received in an opening on the buckle latch), and the secondary connector comprises a hook(191) being a trapezoidal connector made of an incurved plate, configured to receive the latch of the buckle(fig 2). It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the paired primary and secondary connectors of You in place of any of the primary and secondary connectors of Wang, as this would merely be using known elements for their known functions. 
[claim 11] as seen in figure 2, You teaches that the buckle further comprises a stand protrusion(portion extending through buckle 192 on right side of figure 2) having a protrusion opening, wherein the protrusion opening is configured to, and capable of receiving an element to restrict the buckle latch from moving to release the buckle, wherein the buckle latch comprising a buckle opening(opening receiving protrusion in figure 2) through which the stand protrusion is configured to extend. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632